
	

113 HRES 667 IH: Expressing support for dancing as a form of valuable exercise and artistic expression, and for the designation of July 26, 2014, as National Dance Day.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for dancing as a form of valuable exercise and artistic expression, and for the
			 designation of July 26, 2014, as National Dance Day.
	
	
		Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show
			 So You Think You Can Dance, in association with the Dizzy Feet
			 Foundation, has encouraged the creation of National Dance Day in nations
			 around the world, beginning with the first National Dance Day on the
			 National Mall in 2010;
		Whereas the Dizzy Feet Foundation and the Kennedy Center, in conjunction with the office of
			 Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on
			 Saturday, July 26, 2014, in the Nation’s Capital at the Kennedy Center;
		Whereas National Dance Day has captured the imagination of people throughout the Nation and around
			 the world and has helped popularize dancing as an art, for fun, and as a
			 form of exercise;
		Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s
			 rich artistic, regional, ethnic, and racial diversity;
		Whereas National Dance Day features the spectrum of dance, from classical to popular to line and
			 partner dances;
		Whereas dancing helps improve heart health, burn calories, strengthen muscles, and improve
			 flexibility for people of all ages;
		Whereas health officials have repeatedly documented an overweight and obesity epidemic among every
			 age group in the United States;
		Whereas dancing, in all its variations, is a popular form of physical exercise;
		Whereas National Dance Day in the Nation’s Capital will begin at 1 p.m. with performances by Dizzy
			 Feet and other local talent; and
		Whereas the last Saturday in July continues to be an appropriate day to celebrate National Dance
			 Day as it has been for the past 3 years: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Dance Day to celebrate and encourage the national commitment
			 to dance education and physical fitness;
			(2)acknowledges that dance is making an important contribution to health by encouraging physical
			 fitness and reducing overweight and obesity; and
			(3)commends Nigel Lythgoe for his leadership in promoting National Dance Day.
			
